     Case 3:19-cv-01468-SALM Document 61 Filed 08/25/20 Page 1 of 12



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------x
                              :
EDWIN ANTONIO ALGARIN MOURE   :        Civ. No. 3:19CV01468(SALM)
                              :
v.                            :
                              :
ANDREW M. SAUL,               :
COMMISSIONER, SOCIAL SECURITY :
ADMINISTRATION                :        August 25, 2020
                              :
------------------------------x

                       RULING ON CROSS MOTIONS

     Self-represented plaintiff Edwin Antonio Algarin Moure

(“plaintiff”) brings this appeal under §205(g) of the Social

Security Act (the “Act”), as amended, 42 U.S.C. §405(g), seeking

review of a final decision by the Commissioner of the Social

Security Administration (the “Commissioner” or “defendant”).1 On

April 20, 2020, plaintiff filed a “Motion to Remand the Case and

Granted Judgment[.]” Doc. #53 at 1 (sic). On June 23, 2020,

plaintiff filed a second motion seeking to remand this matter

for the same reasons set forth in his April 20, 2020, motion.




1 Defendant claims that plaintiff erroneously “asserts that this
case should be remanded ‘under sentence six of 42 U.S.C.
§§405(g).’” Doc. #59-1 at 6 (citing Pl’s Br. at 1-2). The Court
does not construe plaintiff’s brief as making such an assertion.
Rather, plaintiff appears to refer to defendant’s motion to
remand that was filed on December 13, 2019. See Doc. #53 at 1;
see also Doc. #33. Further, the Complaint asserts that plaintiff
“bring[s] this action under section 205(g) of the Social
Security Act, 42 U.S.C. §405(g)[.]” Doc. #1 at 1.

                                   1
     Case 3:19-cv-01468-SALM Document 61 Filed 08/25/20 Page 2 of 12



See Doc. #58. Defendant has filed a motion for an order

affirming the decision of the Commissioner. [Doc. #59].

     For the reasons set forth below, plaintiff’s “Motion to

Remand the Case and Granted Judgement” (sic) [Doc. #53] and

“Motion to remand the case according to the documentation

submitted as evidence” (sic) [Doc. #58] are DENIED, and

defendant’s Motion for an Order Affirming the Decision of the

Commissioner [Doc. #59] is GRANTED, to the extent defendant

contends that the Court lacks jurisdiction to review the

Administrative Law Judge’s fully favorable decision. The

Complaint [Doc. #1] is hereby DISMISSED for lack of subject

matter jurisdiction.

I.   PROCEDURAL HISTORY2

     Plaintiff filed an application for Supplemental Security

Income (“SSI”) on January 28, 2015, alleging disability

beginning on February 10, 2010. See Certified Transcript of the

Administrative Record, Doc. #38, compiled on January 28, 2020,

(hereinafter “Tr.”) 464-70. Plaintiff filed an application for

Disability Insurance Benefits (“DIB”) on February 5, 2015, also

alleging disability beginning on February 10, 2010. See Tr. 457-

63. Plaintiff’s applications were denied initially on May 4,




2 Simultaneously with his motion, defendant filed a Statement of
Facts. [Doc. #60-1].
                                   2
     Case 3:19-cv-01468-SALM Document 61 Filed 08/25/20 Page 3 of 12



2015, see Tr. 317-41, Tr. 395-99, and upon reconsideration on

August 4, 2015. See Tr. 342-67, Tr. 407-09.

    Plaintiff, through his Attorney, Mario Arroyo Maimi

(hereinafter “Attorney Arroyo”), later amended his onset date to

March 7, 2014. See Tr. 533. The amendment is reflected in a

“Change of Onset Date” form dated July 30, 2018, and signed by

both plaintiff and Attorney Arroyo. See id. This form, which is

written in both English and Spanish, states: “After examining

the medical evidence of record, I hereby wish to change the

onset date: From Feb 2010 to March 7, 2014[.]” Id. (sic).

    On August 1, 2018, plaintiff, represented by Attorney

Arroyo, appeared and testified at a hearing before

Administrative Law Judge (“ALJ”) Harold Glanville. See generally

Tr. 291-316. Vocational Expert Dr. Ariel Cintron Antonmarchi

also appeared and testified at the hearing. See Tr. 311-14. On

August 10, 2018, the ALJ issued a fully favorable decision,

finding that plaintiff “has been under a disability as defined

in the Social Security Act since March 7, 2014, the amended

alleged onset date of disability[.]” Tr. 286 (emphasis added);

see also Tr. 272-87 (ALJ’s decision). On August 1, 2019, the

Appeals Council denied plaintiff’s request for review of the

ALJ’s decision, thereby making the ALJ’s August 10, 2018,

decision the final decision of the Commissioner. See Tr. 6-11.

The case is now ripe for review under 42 U.S.C. §405(g).

                                   3
      Case 3:19-cv-01468-SALM Document 61 Filed 08/25/20 Page 4 of 12



II.   STANDARD OF REVIEW

      The Court presumes familiarity with the standard applicable

to the review of a Social Security determination. See, e.g.,

Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998). The reviewing

court’s responsibility is to ensure that a claim has been fairly

evaluated by the ALJ. See Grey v. Heckler, 721 F.2d 41, 46 (2d

Cir. 1983). However, the Second Circuit has “long held that our

judicial review over Social Security determinations pursuant

to 42 U.S.C. §405(g) ‘makes no provision for judicial review of

a determination favorable to the complainant.’” Heller v. Comm’r

of Soc. Sec., 328 F. App’x 74, 75 (2d Cir. 2009) (quoting Jones

v. Califano, 576 F.2d 12, 19 (2d Cir. 1978)). “Courts have found

the Commissioner’s decision to be fully favorable when the

Commissioner determines that a plaintiff is disabled and awards

all of the benefits to which the plaintiff is entitled.”

Poinsett v. Comm’r of Soc. Sec., No. 1:16CV08247(KHP), 2017 WL

4220468, at *3 (S.D.N.Y. Sept. 22, 2017).

III. THE ALJ’S DECISION

      Under the Social Security Act, every individual who is

under a disability is entitled to disability insurance benefits.

See 42 U.S.C. §423(a)(1)(E). Determining whether a claimant is

disabled requires a five-step process. See generally 20 C.F.R.

§§404.1520, 416.920.




                                    4
     Case 3:19-cv-01468-SALM Document 61 Filed 08/25/20 Page 5 of 12



    Following that five-step evaluation process, the ALJ

concluded that plaintiff “has been under a disability as defined

in the Social Security Act since March 7, 2014, the amended

alleged onset date of disability[.]” Tr. 286. At step one, the

ALJ found that plaintiff “has not engaged in substantial gainful

activity since March 7, 2014, the amended alleged onset date[.]”

Tr. 282.

    At step two, the ALJ found that plaintiff has the severe

impairments of “lumbar degenerative discogenic disease and

bipolar depressive disorders[.]” Tr. 282 The ALJ found the other

impairments reflected in plaintiff’s medical history to be non-

severe. See id.

    At step three, the ALJ determined that plaintiff’s

impairments, either alone or in combination, did not meet or

medically equal the severity of any of the listed impairments in

20 C.F.R. Pt. 404, Subpt. P, App. 1. See id.        The ALJ next found

that plaintiff has the Residual Functional Capacity (“RFC”)

    to perform light work as defined in 20 CFR 404.1567 and
    416.967 except that he needs to alternate positions
    between sitting and standing at intervals of 1 hour
    during a daily 8-hour work routine. He occasionally can
    climb ramps and stairs; never climb ladders, ropes and
    scaffolds; and occasionally can balance, stoop, kneel,
    crouch and crawl. He can use his judgment to understand,
    remember   and  carryout   short,   simple,   repetitive
    instructions and tasks. He frequently can respond
    appropriately to supervision, coworkers, usual work
    situations and changes in routine work setting, and
    occasionally deal with the public.


                                   5
      Case 3:19-cv-01468-SALM Document 61 Filed 08/25/20 Page 6 of 12



Tr. 283. At step four, the ALJ concluded that plaintiff is

unable to perform any past relevant work. See Tr. 285. At step

five, after considering plaintiff’s age, education, work

experience, and RFC, the ALJ found that “there are no jobs that

exist in significant numbers in the national economy that the

claimant can perform[.]” Id.

IV.   DISCUSSION

      Plaintiff contends: “[T]he Social Security Administration

made a mistake when Deside that the Plaintiff was declare as

Disable on March/07/2014. The Plaintiff claims that the disable

date are since March/01/2010[.]” Id. (sic); see also id. at 2;

Doc. #58 at 1. Liberally construing plaintiff’s motion, he

appears to assert that the Commissioner’s decision was not fully

favorable because the ALJ failed to properly determine

plaintiff’s disability onset date. See Doc. #53 at 1.3 Defendant

contends that the ALJ properly determined plaintiff’s disability

onset date, and because plaintiff received a fully favorable

decision, this Court lacks jurisdiction to conduct a de novo

review of the ALJ’s decision. See Doc. #59-1 at 3-5.




3 “It is well established that the submissions of a pro se
litigant must be construed liberally and interpreted to raise
the strongest arguments that they suggest.” Triestman v. Fed.
Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (citation
and quotation marks omitted) (emphasis removed).
                                    6
     Case 3:19-cv-01468-SALM Document 61 Filed 08/25/20 Page 7 of 12



    Plaintiff’s original DIB and SSI applications asserted that

he was disabled beginning on February 10, 2010. See Tr. 464, Tr.

457. However, as previously noted, plaintiff, through Attorney

Arroyo, later amended his onset date to March 7, 2014. See Tr.

533; see also Section I., supra. The ALJ confirmed the change of

the onset date during the administrative hearing held on August

1, 2018, at which Attorney Arroyo and plaintiff appeared. See

Tr. 293-94; see also Tr. 299.

      A claimant’s attorney may, on a claimant’s behalf,

“[m]ake statements about facts and law[,] and [m]ake any request

or give any notice about the proceedings[.]” 20 C.F.R.

§§404.1710(a)(3)-(4), 416.1510(a)(3)-(4). Absent a showing that

plaintiff “was coerced or deceived into stipulating” to the

amended onset date, “the attorney’s conduct is imputed to”

plaintiff. Zabala v. Astrue, 595 F.3d 402, 408 (2d Cir. 2010);

accord Cairo v. Comm’r of Soc. Sec., No. 15CV05171(DLI), 2017 WL

1047329, at *3 (E.D.N.Y. Mar. 16, 2017) (“In the Second Circuit,

absent evidence of coercion or deception, counsel’s concession

and amendment of the period under review are within his

authority” and “the attorney’s conduct is imputed to the

plaintiff.” (citation and quotation marks omitted)); Klos v.

Astrue, No. 09CV03039(ARR), 2010 WL 3463174, at *11 (E.D.N.Y.

Aug. 30, 2010) (“Absent a showing that plaintiff was coerced or

deceived into stipulating to an amended disability onset date,

                                   7
     Case 3:19-cv-01468-SALM Document 61 Filed 08/25/20 Page 8 of 12



plaintiff’s attorney’s conduct is imputed to plaintiff.”), aff’d

sub nom. Klos v. Comm’r of Soc. Sec., 439 F. App’x 47 (2d Cir.

2011).

    Plaintiff does not acknowledge the change form in the

record, which reflects his agreement to amend his disability

onset date. See Tr. 533. “Absent a showing of coercion or

deception, Plaintiff is bound by his agreement and the agreement

of his representative to amend the disability onset date.”

Poinsett, 2017 WL 4220468, at *4. There is no evidence that

plaintiff was coerced or deceived. Plaintiff was present at the

administrative hearing when the ALJ and Attorney Arroyo

discussed the change of the onset date. See Tr. 293-94. Later,

during his colloquy with plaintiff, the ALJ stated: “[Y]ou are

claiming disability since March 7, 2014[.]” Tr. 299. Plaintiff

could have voiced an objection to the change at any time during

the hearing, but did not. See Klos, 2010 WL 3463174, at *11 (The

plaintiff failed to demonstrate deceit or coercion where she

“was present at the hearing when the ALJ addressed the requested

amendment of the onset date and plaintiff had the opportunity to

state her objection to the amendment at that time but did

not.”).

    Additionally, when plaintiff has complained that the onset

date was wrongly determined, he has never claimed that Attorney

Arroyo coerced or deceived him into agreeing to the amended

                                   8
     Case 3:19-cv-01468-SALM Document 61 Filed 08/25/20 Page 9 of 12



onset date. See, e.g., Tr. 452 (April 4, 2019, letter requesting

Appeals Council review: “We understand that we are disabled

since March 2010 when we were hospitalized for the same

conditions that determined our disability. We understand that

this Court determined we are disabled since March 7, 2014[.] ...

We ask the Court to [] review the hearing decision and determine

our disability from March 2010 instead of March 2014[.]”); Tr.

453 (July 2, 2019, Letter from Milton J. Hernandez “for”

plaintiff: “[W]e know that my friend Edwin A. Algarin Moure have

a Psychiatric Condition until March 2010 and this agency assign

his disable condition on March 2014, we understand that this

date is wrong because exists enough evidence that demonstrate

his condition[.]” (sic)); see also Tr. 21 (June 1, 2019, Request

for Reconsideration: “We are Disable until March 2010 Not on

March 2014[.]” (sic)).

    Plaintiff does not contend that Attorney Arroyo changed the

alleged onset date without his knowledge or consent. Even if he

did, however, this would not necessarily constitute coercion or

deceit. See Klos, 2010 WL 3463174, at *11 (“Although plaintiff’s

assertion that she was not informed that her attorney would seek

an amendment of the disability onset date is troubling, it does

not amount to coercion or deceit.”); Stewart v. Astrue, No.

10CV03922(SJF), 2012 WL 32615, at *2 (E.D.N.Y. Jan. 4, 2012)

(“Plaintiff argues that she did not authorize her attorney to

                                   9
    Case 3:19-cv-01468-SALM Document 61 Filed 08/25/20 Page 10 of 12



change her disability onset date or to withdraw her Title XVI

application. However, absent a showing of coercion or deception,

plaintiff is bound by the agreement of her attorney.” (citation

to brief omitted)).

    Plaintiff and his attorney voluntarily agreed to amend the

onset date to March 7, 2014. See Tr. 533. Thereafter, the ALJ

determined that plaintiff “has been under a disability ... since

March 7, 2014, the amended alleged onset date of disability[.]”

Tr. 286. There is no evidence of coercion or deceit.

Accordingly, because the ALJ determined that plaintiff has been

disabled since the agreed-upon amended onset date, the ALJ’s

decision is fully favorable to plaintiff. See Daniels ex rel.

Daniels v. Comm’r of Soc. Sec., 456 F. App’x 40, 41 (2d Cir.

2012) (“[T]he record clearly reveals that the ALJ’s decision was

fully favorable to him because, through his representative, he

knowingly stipulated to the amended disability onset date, and

was not coerced or deceived into making the stipulation.”); see

also Poinsett, 2017 WL 4220468, at *3-4; Cairo, 2017 WL 1047329,

at *3.

    Where an ALJ’s decision is fully favorable to a plaintiff,

such as the decision at issue here, “the Court lacks

jurisdiction to review” that decision. Poinsett, 2017 WL

4220468, at *3; see also Louis v. Comm’r of Soc. Sec., 349 F.

App'x 576, 578 (2d Cir. 2009) (affirming District Court’s

                                  10
    Case 3:19-cv-01468-SALM Document 61 Filed 08/25/20 Page 11 of 12



finding that it lacked jurisdiction to review a fully favorable

decision); Cairo, 2017 WL 1047329, at *3 (The ALJ’s fully

favorable decision was “unreviewable by this Court.” (footnote

omitted)); Fastiggi v. Comm’r of Soc. Sec., No. 11CV00997(RA),

2014 WL 1285125, at *3 (S.D.N.Y. Mar. 31, 2014) (“[T]he Court

lacks jurisdiction to review a favorable decision[.]”).4

     “[W]hen a federal court concludes that it lacks subject-

matter jurisdiction, the court must dismiss the complaint in its

entirety.” Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006).

Accordingly, because the Court lacks jurisdiction to review the

ALJ’s fully favorable decision, the Complaint [Doc. #1] is




4 As previously noted, plaintiff filed his applications for
benefits on January 28, 2015. See Tr. 457-70. “[T]he earliest
date on which a claimant can be entitled to disability insurance
benefits is one year prior to the date of h[is] application.”
Howard v. Barnhart, No. 04CV03737(GEL), 2006 WL 305464, at *2
(S.D.N.Y. Feb. 7, 2006); see also 42 U.S.C. 423(b); Mitchell v.
Harris, 496 F. Supp. 230, 232 (D.N.J. 1980) (noting “the one
year limitation on the payment of retroactive benefits”).
Additionally, a “plaintiff may not be awarded SSI benefits for
any period of time prior to the month the SSI application is
filed.” Binder v. Barnhart, 307 F. Supp. 2d 471, 473 (E.D.N.Y.
2004); see also 20 C.F.R. §416.335. Accordingly, even if the
Court had jurisdiction to review the ALJ’s decision and
determined plaintiff’s onset date was March 1, 2010, the Agency
would not award retroactive benefits to that date given that
plaintiff filed his applications in 2015. See Howard, 2006 WL
305464, at *3 (“While the rule denies benefits to applicants
during periods in which they were in fact disabled, the plain
meaning of the Social Security Act provides for retroactive
benefits only for one year prior to the claimant’s application
date.”).
                                  11
     Case 3:19-cv-01468-SALM Document 61 Filed 08/25/20 Page 12 of 12



DISMISSED for lack of subject matter jurisdiction. See Poinsett,

2017 WL 4220468, at *4.

V.   CONCLUSION

     For the reasons set forth herein, plaintiff’s “Motion to

Remand the Case and Granted Judgement” (sic) [Doc. #53] and

“Motion to remand the case according to the documentation

submitted as evidence” (sic) [Doc. #58] are DENIED, and

defendant’s Motion for an Order Affirming the Decision of the

Commissioner [Doc. #59] is GRANTED, to the extent defendant

contends that the Court lacks jurisdiction to review the

Administrative Law Judge’s fully favorable decision. The

Complaint [Doc. #1] is hereby DISMISSED for lack of subject

matter jurisdiction.

     SO ORDERED at New Haven, Connecticut, this 25th day of

August, 2020.

                                            /s/
                                  HON. SARAH A. L. MERRIAM
                                  UNITED STATES MAGISTRATE JUDGE




                                   12
